DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 1 June 2022. 

Election/Restrictions
Claims 1 and 16 are allowable. Claims 2-11 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species A-F of the sensing circuit, as set forth in the Office action mailed on 19 May 2020, is hereby withdrawn and claims 2-11 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-18 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
In the response filed 1 June 2022, Applicant argued Zemlock et al. (US Patent Publication 2017/0245854) fails to disclose a system which in which the position sensing circuit communicates with a controller to automatically move the firing rod back to the starting position for the next firing stroke, as required by independent claims 1 and 16, because (1) Zemlock’854 only teaches manual retraction of the firing rod using button 114b or retraction mechanism 820 (at paragraph 192) and (2) the device is not reused or actuated a second time. This argument is persuasive and the rejections to independent claims 1 and 16 are withdrawn. 
Independent claim 12 was originally indicated allowable in the Office Action mailed 8 September 2020. 
Meade et al. (US Patent Publication 2018/0242967) teaches circular suturing device having a position detecting circuit in Figures 91-92, but fails to disclose the specific circuit structure, including three legs of the circuit such that each leg has a different resistance nor does it measure resistance of the circuit to determine needle location, as required by claim 12. 
Lytle et al. (US Patent Publication 2016/0174977) discloses measuring changes in resistance to determine the location of an articulatable end effector, but does not disclose the specific circuit structure, including three legs of the circuit such that each leg has a different resistance, as recited in claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        31 August 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771